Case: 4:19-cv-00173-SRC Doc. #: 118 Filed: 05/04/21 Page: 1 of 6 PageID #: 1490




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 WILLIAM AMES, Jr. et al.,                    )
                                              )
         Plaintiff(s),                        )
                                              )
         vs.                                  )       Case No. 4:19-cv-00173 SRC
                                              )
 ST. FRANCOIS COUNTY SHERIFF’S                )
 DEPARTMENT, et al.,                          )
                                              )
         Defendant(s).

                                      Memorandum and Order

        This matter comes before the Court on Plaintiffs’ [109] Motion to Vacate [60] Consent

Order Regarding Defendants’ Motion for Sanctions and Contempt. The Court grants the motion.

I.      Background

     The Court entered a protective order in this matter on May 19, 2020. Doc. 45. The

Protective Order allows any party to designate documents or deposition testimony as

“confidential” or “highly confidential” if the party believes in good faith that the documents or

testimony contain confidential information. Id. ¶¶ 3–4. Under the protective order, depositions

are automatically deemed “highly confidential” for 30 days after the transcripts become

available. Id. ¶ 4.

     After Plaintiffs deposed several defendants on May 13 and 14, 2020, Joe Braun, Plaintiff

Laurie Braun’s husband, published excerpts from these depositions on Facebook on June 5,

2020. Docs. 47, 109, 113. Because the 30-day period for designating the depositions as

confidential had not expired, Defendants objected to their publication on Facebook and filed a

motion for sanctions and contempt. Doc. 47.



                                                  1
Case: 4:19-cv-00173-SRC Doc. #: 118 Filed: 05/04/21 Page: 2 of 6 PageID #: 1491




      On June 23, 2020, the Court held a hearing on Defendants’ motion and took the matter under

submission. Doc. 57. Before the Court ruled on the motion for contempt, the parties resolved

their dispute by entering into a consent order, Doc. 59, which the Court granted. Doc. 60. The

consent order, in relevant part, provides:

         [t]his Order shall apply to all parties and their attorneys (including staff, associates
         and partners in their firms). All such persons shall not publish or disclose any
         deposition transcript, or any portion of any such transcript, in any newspaper, social
         media platform, or other internet site, regardless of whether such deposition, or
         portion thereof, is designated as “Confidential” or Highly Confidential” under the
         Protective Order entered in this cause. In addition, all such persons shall not publish
         or disclose any such deposition transcript, or portion thereof, to any family member
         or other person who intends to publish it in any newspaper, social media platform,
         or other internet site. Finally, all such persons shall not paraphrase, quote,
         summarize, or otherwise comment on the deposition testimony in any newspaper,
         social media platform, or other internet site.

Id.

         The parties settled this case in its entirety in February 2021, Doc. 103, and the Court

approved the settlement agreement. Doc. 107. Before the settlement proceeds had been

distributed in accordance with the settlement order, Plaintiffs filed a motion to vacate the consent

order, Doc. 109, as well as an unopposed motion for an expedited ruling, Doc. 110, Doc. 112.

Defendants did file an opposition to the motion to lift the consent order. Doc. 113. After

Plaintiffs filed their reply, Doc. 114, Defendants moved for leave to file a sur-reply, Doc. 115,

which Plaintiffs oppose, Doc. 116. The Court grants Defendants motion for leave to file a sur-

reply and addresses the now-fully briefed motion to lift consent order below.

II.      Discussion

         The consent order does not provide a date or event when it would be lifted, nor did it

state that it would last until into perpetuity. Lacking such controlling language, the parties




                                                    2
Case: 4:19-cv-00173-SRC Doc. #: 118 Filed: 05/04/21 Page: 3 of 6 PageID #: 1492




dispute whether the consent order was intended into last into perpetuity, like the protective order

in this case, or be lifted at the end the case.

        In their sur-reply, Defendants argue that Plaintiffs’ counsel never made any indication

during negotiations over the consent order that it would be time limited and had Plaintiffs’

counsel done so, Defendants would not have agreed to the order. Doc. 115. Defendants

provided emails from the parties’ negotiations over the consent order and these emails show that

the parties never discussed how long the agreement was supposed to last. Doc. 115-1. Thus,

because neither side discussed how long the parties would be bound by the consent order, these

emails do not support Defendants or Plaintiffs.

        However, in their initial motion for contempt, Defendants prayed for an order that

Plaintiffs could not publicly disseminate the deposition transcripts “for the duration of the case.”

Doc. 47. Moreover, Defendants’ chief concerns prompting the filing of the motion for contempt

included both a violation of the protective and that dissemination of the deposition transcripts

could “taint[] the jury pool[.]” Doc. 48. As Plaintiffs note, with the case having settled, a key

purpose underlying the order no longer exists.

        Nevertheless, Defendants claim that the risk of poisoning the jury pool remains because

of the other cases that have been filed by Plaintiffs’ counsel against St. Francois County, and in

some instances, several of the individually names parties as well. Doc. 113. To emphasize that

this risk remains, Defendants point to Plaintiffs’ statement that the deposition testimony in this

matter contradicts testimony provided in the other cases Plaintiffs’ counsel has filed. Doc. 110.

        To the extent Plaintiffs’ counsel seeks to use deposition testimony in this case in those

other cases, that issue seems best left for the judges in those cases to address. Next, regarding

tainting the jury pool, this concern stems from the jury pool receiving improper



                                                  3
Case: 4:19-cv-00173-SRC Doc. #: 118 Filed: 05/04/21 Page: 4 of 6 PageID #: 1493




facts/comments/opinions about a case that is currently pending. Thus, that the public may hear

something potentially damaging about a defendant does not necessarily taint, at least to the same

level, the jury pool for an entirely separate case involving that same defendant. Additionally, if

Plaintiffs end up publishing the deposition transcripts online in a disparaging way, the non-

disparagement clause in the settlement agreement protects Defendants. Doc. 106-1 at ¶ 11.

Defendants effectively concede this point, stating that they “have a legitimate concern that

Plaintiffs may attempt to use the transcripts to disparage the Defendants, in violation of the terms

of the Settlement Agreement.” Doc. 113.

       Additionally, contrary to Defendants’ belief, the consent order does not serve as an

extension of the protective order. The protective order entered in this case provides that

materials deemed confidential could only be used in this litigation and that “[t]he provisions of

the protective order shall continue to be binding after final termination of this Litigation.” Doc.

45 at ¶ 12. Defendants admit that they did not designate any deposition transcripts as

confidential, believing instead that, under the consent order, all deposition materials would be

confidential in perpetuity. Doc. 115.

       Defendants take an overly broad view of the consent order. The consent order provided,

in part, that all parties and their attorneys “shall not publish or disclose any deposition transcript,

or any portion of any such transcript, in any newspaper, social media platform, or other site,

regardless of whether such deposition, or portion thereof, is designated as ‘confidential’ or

‘highly confidential’ under the Protective Order in this case.” Doc. 47. The focus of the consent

order thus aimed to prevent the dissemination of deposition materials to the public and did not

include any language providing that all deposition materials are now confidential. In fact, under

the consent order, a party or attorney could disseminate deposition transcripts not designated as



                                                   4
Case: 4:19-cv-00173-SRC Doc. #: 118 Filed: 05/04/21 Page: 5 of 6 PageID #: 1494




confidential to anyone so long as that individual did not intend to post, comment, etc., about the

deposition testimony “in any newspaper, social media platform, or other internet site.”

Moreover, finding that the protective order made all deposition transcripts confidential would

render the following language in the consent order superfluous: “regardless of whether such

deposition, or portion thereof, is designated as ‘confidential’ or ‘highly confidential’ under the

Protective Order in this case.” Doc. 47. Thus, required to give effect to each word and clause in

the consent order, the Court concludes that the consent order did not render all deposition

testimony confidential.

       Finally, the Court’s ruling has limited consequences. For example, even if the Court

denied Plaintiffs’ motion to lift the consent order, the parties and their attorneys could still

disseminate the deposition transcripts between themselves and to any individuals that did not

intend to share the deposition transcripts online or send them to a newspaper. However, the non-

disparagement clause of the settlement agreement limits the impact of Plaintiffs’ ability to

disseminate the deposition transcripts or comment about the contents.

       In sum, because the purposes underlying the consent order no longer exist and the

consent order did not render the deposition transcripts confidential and Defendants failed to

deem them confidential, the Court grants [109] Motion to Vacate [60] Consent Order Regarding

Defendants’ Motion for Sanctions and Contempt. The Court denies, as moot, [117] Motion for

Extension of Time to File Dismissal with Prejudice. With the settlement proceeds having been

distributed pursuant to the settlement agreement, Doc. 110 at ¶ 6, the Court orders the parties to

file a stipulation of dismissal no later than May 6, 2021.




                                                   5
Case: 4:19-cv-00173-SRC Doc. #: 118 Filed: 05/04/21 Page: 6 of 6 PageID #: 1495




     So Ordered this 4th day of May 2021.




                                        STEPHEN R. CLARK
                                        UNITED STATES DISTRICT JUDGE




                                            6
